Opinion Per Curiam. This was an afction of replevin to recover the possession of one hog. The plaintiff maintained his suit, and, we think, rightfully. He showed by a clear preponderance of the evidence that the hog. was his. Appellant urges a reversal because the court refused to dismiss the appeal from the justice before whom the suit was brought to the Circuit Court for want of á sufficient appeal bond, and because no demand for the property replevied was made before suit was brought. We see no merit in the contentions made by appellant upon these points, and the case is not of sufficient importance to justify an extended discussion of them. The appeal should never have been taken; especially with the merits of the case so clearly against appellant, and the matter in controversy of such trivial importance. Judgment affirmed.